           Case 1:19-cv-01296-PKC Document 17 Filed 03/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTH,ERN DISTRICT OF NEW YORK

IN THE MATTER OF THE ARBITRATION
BETWEEN

JOLEN, INC.                                             Case No. 1:19-cv-01296-PKC
                                  Petitioner,
                                                        Certificate of Service
        and

KUNDAN RICE MILLS, LTD. AND
KUNDAN CARE PRODUCTS, LTD.

                                  Respondents.


                   I hereby certify that on March 25, 2019, pursuant to this Court's Order (ECF No.

14), I served the following documents by email: Memorandum of Law in Support of Petitioner

Jolen's Motion for Anti-Suit Injunction; Proposed Order to Show Cause and Temporary

Restraining Order; Declaration of Jeremy E. Deutsch and Exhibits 1-8 thereto, and; Order to

Show Cause (ECF No. 14). The Exhibits to the Declaration of Jeremy E. Deutsch, due to the

size of the files, were served via a sharefile link included in the service email. The

aforementioned documents were all served on the following as ordered:

               (a)     Kundan Rice Mills, Ltd. and Kundan Care Products, Ltd. (the "Kundan
Repondents") by emailing said documents to Lennon Murphy & Phillips LLP (the "Lennon
Firm"), counsel of record to the Kundan Respondents in ICC Arbitration Case No. 21848 (the
"Arbitration") at klennon@lmplaw.net and plennon@lmplaw.net; and

              (b)    The Kundan Respondents by emailing a copy of said documents to Mr.
Prithu Garg, who appeared with the Lennon Firm in the Arbitration and who is counsel of record
for the Kundan Respondents in related proceedings in India at prithu@gnslegal.in.

                   Mr. Kevin J. Lennon of the Lennon Firm replied to the email effecting service.

                   I certify under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

                   Executed on March 26,2019.



docs-100107756.1
